Citation Nr: 0004040	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1988.

This appeal arose from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the service-connected left knee 
disability.  In February 1997, the veteran testified at a 
personal hearing at the RO.  In February 1998, the hearing 
officer issued a rating decision which increased the 
evaluation assigned to the service-connected left knee 
disability to 10 percent.  In October 1998, this issue was 
remanded by the Board of Veterans' Appeals (Board) for 
further development, following which a rating action was 
issued which continued to deny entitlement to an evaluation 
in excess of 10 percent for the left knee disorder.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by some limitation of motion, atrophy of the 
quadriceps muscle, pain on motion and excessive fatigability.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the service-
connected left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.45, Codes 5003, 5010, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was awarded service connection for a left knee 
disorder by a rating action issued in July 1988.  At that 
time, it was assigned a noncompensable evaluation.

VA examined the veteran in January 1991.  He complained that 
he was having increased left knee pain because he had to 
stand all day at his job.  The objective examination noted 
that the circumference of the left mid-thigh was 21 inches 
(the right was 22 inches).  The left knee displayed normal 
range of motion.  There was no effusion and the collateral 
and cruciate ligaments were intact.  A tendon was noted to 
ride over a bony irregularity at the lateral aspect of the 
left patella.  An x-ray showed marginal osteophyte formation 
at the anterior aspect of the patellofemoral area.  The 
diagnosis was degenerative arthritis with a spur on the left 
patella.

VA outpatient treatment records developed between May 1993 
and March 1994, showed that on May 20, 1993, he complained of 
an exacerbation of his left knee problems.  He denied 
swelling or locking, but commented that he had occasional 
crepitus and a sense of instability.  The objective 
examination found no effusion, but noted the presence of 
patella and joint line tenderness.  There was no varus/valgus 
instability.  On June 11, 1993, he reported a clicking 
sensation on occasion, as well as constant pain, limitation 
of motion and give way. X-rays showed calcification.

The veteran testified at a personal hearing at the RO in 
February 1997.  He complained of pain and stiffness and noted 
that the joint popped all the time.  He stated that the knee 
joint would slip out and he would have to catch himself.  He 
commented that he could not engage in sports activities; he 
spent a great deal of time sitting, with the knee elevated.  
He reported considerable morning stiffness and claimed to 
have swelling.  He denied wearing a brace.

VA examined the veteran in April 1997.  He indicated his 
belief that the pain in his left knee was getting worse.  The 
objective examination found that he was tender over the 
tibial tubercle, but there was no swelling or deformity.  
Range of motion was from 0 to 120 degrees.  The diagnosis was 
patellofemoral chondritis with prominence of the tibial 
tubercle.

Another VA examination of the veteran was conducted in March 
1999.  He complained of pain and decreased strength at times.  
He was able to squat with the knee in 100 degrees of flexion.  
Range of motion was noted to be 0 to 130 degrees (normal was 
0 to 140 degrees).  There was one inch of atrophy of the left 
quadriceps.  The joint fatigued easily with increased 
stressing and upon repeated resistance.  There was no 
instability or joint line pain.  There was some subpatellar 
crepitus with pain.  The examiner noted that when the veteran 
has pain he has increased disability.  He also displayed 
excessive fatigability, although there was no incoordination.  
He complained of pain in the knee at 120 degrees of flexion.  
The diagnoses were chronic patellofemoral chondromalacia and 
degenerative arthritis of the left knee.

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part, Code 5010 (1999).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under the diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

According to 38 C.F.R. Part 4, Code 5257 (1999), slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 10 percent evaluation is also warranted when 
flexion is limited to 45 degrees or when extension is limited 
to 10 degrees.  A 20 percent evaluation requires flexion 
limited to 30 degrees or extension limited to 15 degrees.  
38 C.F.R. Part 4, Codes 5260, 5261 (1999).

After a careful review of the evidence of record, it is found 
that a 20 percent disability evaluation, but no more, is 
warranted for the veteran's service-connected left knee 
disorder.  While the veteran does not meet the numerical 
requirements of 38 C.F.R. Part 4, Code 5260 or 5261 for the 
assignment of a 20 percent disability evaluation, it is found 
that his overall disability picture represents moderate 
impairment of the left knee joint.  During the VA examination 
conducted in March 1999, the examiner commented that the 
veteran suffered from increased disability during flare-ups 
of his knee pain and indicated that the joint showed 
excessive fatigability upon stressing or upon repeated 
resistance.  Moreover, his left quadriceps displayed one inch 
of atrophy, suggesting some disuse of this extremity.  
Therefore, it is found that the veteran is moderately 
impaired by his left knee disorder.  However, given the facts 
that range of motion is from 0 to 130 degrees, that there was 
no evidence of joint instability, subluxation or effusion, it 
is found that severe impairment has not yet been 
demonstrated.

Therefore, it is concluded that, after weighing all the 
evidence of record, and after resolving all doubt in the 
veteran's favor, an evaluation of 20 percent, but no more, 
for the service-connected left knee disability is warranted.


ORDER

A 20 percent disability evaluation for the service-connected 
left knee disability, subject to the laws and regulations 
governing the award of monetary benefits, is granted.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

